     Case 3:19-cv-00555-LAB-WVG Document 23 Filed 05/05/20 PageID.960 Page 1 of 2



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11     LAVON ANNETTE SEAWOOD,                   Case No.: 19cv555-LAB (WVG)
12                                 Plaintiff,
                                                ORDER ADOPTING REPORT
13     v.                                       AND RECOMMENDATION
14     NANCY A. BERRYHILL, Acting
       Commissioner of Social Security,
15
                                Defendant.
16
17
18          This case was referred to Magistrate Judge William Gallo for a report and
19   recommendation. The parties filed cross motions for summary judgment, and
20   Judge Gallo issued his report and recommendation (the “R&R”) on April 2, 2020.
21   Because counsel for both parties are capable of filing electronically, the Court
22   ordered that any objections be filed by May 1, regardless of any COVID-19 related
23   restrictions in place. (See Docket no. 22.) Neither party has filed objections.
24          A district court has jurisdiction to review a Magistrate Judge's report and
25   recommendation on dispositive matters. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.
26   72(b). “The district judge must determine de novo any part of the magistrate judge's
27   disposition that has been properly objected to.” Id. Section 636(b)(1) similarly
28   requires that a district judge “make a de novo determination of those portions of

                                                1
                                                                          19cv555-LAB (WVG)
     Case 3:19-cv-00555-LAB-WVG Document 23 Filed 05/05/20 PageID.961 Page 2 of 2



1    the report or specified proposed findings or recommendations to which objection
2    is made.” “A judge of the court may accept, reject, or modify, in whole or in part,
3    the findings or recommendations made by the magistrate judge.” Id.
4          This section does not require some lesser review by the district court when
5    no objections are filed. Thomas v. Arn, 474 U.S. 140, 149–50 (1985). The “statute
6    makes it clear that the district judge must review the magistrate judge's findings
7    and recommendations de novo if objection is made, but not otherwise.” United
8    States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (emphasis
9    in original).
10         Having reviewed the R&R, the Court finds it to be correct, and ADOPTS it.
11   Plaintiff’s motion for summary judgment is DENIED, and Defendant’s motion for
12   summary judgment is GRANTED. This action is DISMISSED WITH PREJUDICE.
13
14          IT IS SO ORDERED.
15   Dated: May 5, 2020
16
17                                          Hon. Larry Alan Burns
                                            Chief United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                                                        19cv555-LAB (WVG)
